Citation Nr: 1216371	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  02-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a urinary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to December 1991.  She also spent time in the National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in North Little Rock, Arkansas.  This matter was previously remanded by the Board in June 2004, June 2007, September 2008, April 2010, and December 2010.  A specialist medical opinion was obtained in December 2009.

The Veteran testified before a Veteran's Law Judge at a November 2003 hearing.  Insofar as that Judge is no longer employed by the Board, the Veteran was afforded another hearing.  She testified before the undersigned Veteran's Law Judge at a December 2008 hearing.


FINDING OF FACT

The Veteran was not shown to have a continuing urinary disorder that was caused or permanently made worse by a disease or injury that occurred during her military service.  A chronic urinary disorder is not shown to be due to or related to a service connected disorder.


CONCLUSION OF LAW

A chronic urinary disorder was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§  3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in November 2000, prior to the rating decision that is at issue herein, which explained what evidence VA was obtaining on her behalf and which advised her what type of evidence she should submit, or ask VA to obtain, in support of her claim.  In June 2004 she was sent a letter explaining VA's duty to assist her with developing evidence in support of her claim.  The June 2004 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability.  The Veteran was sent another letter in June 2007 which again explained what the evidence needed to show in order to establish service connection for a claimed disability and which, additionally, explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  Her case was subsequently readjudicated, most recently in a January 2012 supplemental statement of the case (SSOC), thereby curing any pre-decisional notice error.

In addition to its duty to provide various information to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records (in both paper and electronic format), written statements from friends of the Veteran, computer printouts of articles about interstitial cystitis, and transcripts of the Veteran's testimony at her two Board hearings.

The Veteran was afforded a VA examination with respect to her claimed urinary disorder in March 2002 and another examination in July 2004 as well as additional examinations.  A specialist's medical opinion was received in December 2009.  Because the specialist opinion noted that the Veteran had not been evaluated for internal cystitis in "a state of the art manner," the case was remanded for an additional examination.  The Veteran was notified of the examination by a letter dated in April 2010.  She did not attend the examination.  It was unclear if the Veteran actually received the notification letter, because she apparently changed her address around that time.  As a result, the Board remanded the case again in December 2010 to give the Veteran another opportunity for a VA examination.  The Veteran failed to report for that examination as well.  A January 2011 note from RO personnel indicated that attempts to reschedule the Veteran for her examination were unsuccessful because she failed to respond to messages that were left for her and she cancelled her exams on multiple occasions.  Despite her representative's contention that the Veteran was not properly notified of her examination, the January 2011 note clearly shows that attempts were made to reschedule the Veteran for an examination but that she failed to cooperate with these attempts.  Further, the Board finds that the attempts to schedule the Veteran for her VA examination substantially complied with the instructions which were set forth in the December 2010 remand.  Although a copy of the notification letter which was sent to the Veteran was not placed in the claims file, the January 2011 note was sufficient to show that the Veteran did, in fact, receive notice of her examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with). When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655.  Therefore, her claim will be evaluated in light of the other evidence of record.

The Board finds that all required notification and development was done in this case.  As previously discussed, a state of the art examination for internal cystitis could not be obtained because the Veteran failed to cooperate with scheduling this examination.  There is no indication that other relevant evidence exists which has not been obtained with reference to this claim.  While the Veteran referenced some private treatment in the early to mid 1990s, she never provided copies of these records or a release to enable VA to try to obtain the records on her behalf.

Service connection

The Veteran contends that she has a urinary disorder which is related to her military service. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran's service treatment records indicate that she had multiple urinary tract infections in service and while she was in the National Guard.  In October 1988 she complained of urinary frequency and dysuria.  A few weeks later she complained of vaginal discharge and continued urinary symptoms and she was diagnosed with a bacterial infection.  In September 1989 she complained of painful urination and vaginal discharge.  She was tested for Chlamydia and given a gynecological appointment.  In November 1989 the Veteran reported that she had dysuria and frequency off and on for the past 12 months and that she had numerous urinary tract infections during this period.  In January 1990 she again complained of pain with urination and urinary frequency.  The assessment was a urinary tract infection.  In February 1990 she returned for additional treatment because her symptoms had recurred.  A November 1990 note indicated that the Veteran had 9 urinary tract infections within the past two years.  She was given treatment for a urinary tract infection two weeks earlier but it did not relieve her symptoms.  In February 1991 she was seen for a possible urinary tract infection.  In November 1991 she denied a history of frequent or painful urination.  In August 1991 she was evaluated for renal stones versus a urinary tract infection.  No renal stones were found. 

The Veteran continued to have urinary problems after service, with notations of  burning urination.  An October 1997 treatment record noted a history of fairly frequent urinary tract infections and there was mention of interstitial cystitis although it is unclear whether this was actually diagnosed at that time.  She had another urinary tract infection January 1998 and another in April 1999.

The Veteran submitted written statements from two friends in early 2002 to the effect that she had a long history of chronic painful urinary tract infections.  Her mother wrote that the Veteran had chronic urinary tract infections since she was in the military.

In March 2002 the Veteran was afforded a VA genitourinary examination.  She reported a history of frequent urinary tract infections since October 1988.  She reported that she contracted her first urinary tract infection while she was in basic training.  She reported suprapubic pain, urethral pain, dysuria, and burning micturition.  Her urinary tract infections are more frequent after sexual activity so she was given medication to take after these encounters to keep her from contracting a urinary tract infection.  According to her VA charts, she had urine cultures which were positive for E. coli in December 1997, March 1999, and November 1999.  There was a urinalysis in February 2002 which was normal.  There was no evidence of a recent urinary tract infection.  She underwent cystoscopy and IVP in 1996 by a private urologist which were all normal.

The examiner indicated that he did not see a correlation between the Veteran's urinary tract infections and her experience in the military.  In reviewing her chart, no organic cause to her urinary tract infections was found.  The examiner noted that urinary tract infections are frequent in certain groups of females and the Veteran might be one of them.  

The Veteran had a Board hearing in November 2003.  She testified that she contracted her first urinary tract infection in basic training; she was given antibiotics and it cleared up at that time.  She thought that she had three urinary tract infections during basic training.  She estimated that during her military service she had about five urinary tract infections per year.  Military doctors did not find a cause for the urinary tract infections.  She testified that she was diagnosed with interstitial cystitis by a private doctor in 1996.  She continued to get urinary tract infections and takes antibiotics to prevent them.  She has a weak bladder because of it, she often has to use the restroom and there is sometimes leakage. 

VA treatment records continued to show episodes of urinary tract infections. 

In July 2004 the Veteran had another VA genitourinary examination.  There was no claims file available, and the recorded history came from the Veteran.  The examiner noted that the Veteran believed that she had interstitial cystitis due to a back injury.  She reported that she was diagnosed with interstitial cystitis by a private physician approximately seven years ago, when she had, for about six months, severe urgency and dysuria and this was finally relieved using some type of anticholinergic.  She has a history of recurrent urinary tract infections and needs to take an antibiotic after sex in order to prevent a urinary tract infection.  Even so, she still had severe urgency and dysuria with subrapubic cramping once or twice per month.  This did not appear to be related to her menstrual cycle.  The examiner noted that the Veteran had a back injury in 1990 which consisted of a lumbar strain and an MRI showed degenerative joint disease and a herniated disk.  She had two caesarean sections, tubal ligation and reversal, and a diagnostic laparoscopy.  The private physician approximately seven years ago performed IVP cystoscopy which revealed no bio-pathology and no renal pathology that could be the cause of the "cystitis."  He felt that it was as likely as not that the back injury was the cause of the cystitis, because we do not know what interstitial cystitis actually is. 

In March 2005 the Veteran had a VA spine examination.  While the Veteran's urinary tract infections were not the primary focus of the exam, the examiner noted her history of urinary tract infections.  He diagnosed recurrent urinary tract infections with normal urinary tract evaluation in the past which failed to reveal any gross abnormalities.  The examiner opined that it is a known fact that certain populations of individuals have recurrent urinary tract infections, which are of a multifactorial nature.  He could not relate the Veteran's recurrent urinary tract infections to a cause in the military. 

Thereafter, the Veteran continued to contract urinary tract infections as shown in her VA treatment records.  There is no confirmed diagnosis of interstitial cystitis.  The Veteran submitted internet articles about interstitial cystitis that provide general information about the disorder. 

The Veteran testified at a Board hearing again in December 2008.  At her hearing the Veteran testified that she began having recurrent urinary tract infections during basic training and she still gets them.  She testified that she was diagnosed with interstitial cystitis.  The VA doctors told her that her urinary tract infections were causing this condition.  She experienced incontinence and frequent urination and frequent urinary tract infections.  When the disorder acts up she has pain.  She always has blood in her urine, even when she does not have an infection.  

The Board requested a specialist's opinion as to the nature of the Veteran's urinary problems which was received in December 2009.  The expert physician noted that the Veteran began having urinary tract infection symptoms during her military service from 1988-1991.  She was reevaluated with similar complaints in June-July 1996.  It appears that she would have symptoms of urinary tract infections with burning with urination, urinary frequency.  The urine analyses often but not always were consistent with an active infection (nitrate positive).  During the time of the cystoscopy in July 1996 she had been treated for a urinary tract infection, the urinalysis appeared normal but she still had symptoms.  There is no evidence of a structural urinary tract abnormality.  She had a cystoscopy and IVP in 1996 that were normal.  She emptied her bladder well with a post void residual of 50ml.  As the years progressed it seems as if her symptoms got worse with constant pain with urination and now with urinary incontinence.  The symptoms during the service of 1988-1991 seem consistent with intermittent urinary tract infections.  He could find no evidence that she had symptoms in the absence of infection during that period of time.  By 1996 she appeared to continue to have symptoms after the infections cleared.  Her symptoms may be due to interstitial cystitis but her symptoms in the service do not seem to be consistent with that diagnosis at that time.  With interstitial cystitis, symptoms should occur even in the absence of urinary tract infections.  There are no universally accepted criteria for a diagnosis of interstitial cystitis and the etiology is unclear.  Typical evaluation may include hydrodistention of the bladder with inspection for glomerorulations as well as measurement of bladder capacity.

Recurrent urinary tract infections in women are often due to a congenital susceptibility- the patient's mucosal cells bind bacteria facilitating the assent of bacteria into the bladder.  This often accounts for recurrent urinary tract infections.  It is not an acquired condition and is not related to interstitial cystitis.  Urinary incontinence has two basic forms, urgency incontinence and stress incontinence.  Stress urinary incontinence occurs without any urge to void but with coughing or straining.  It is common in women who have had vaginal deliveries but is not limited to them.  It is not explicitly stated in the records but this patient may have urgency incontinence rather than stress incontinence.  I cannot find evidence that this patient has had a proper evaluation for interstitial cystitis.  It is possible that her current symptoms might be due to interstitial cystitis which is a chronic disability. 

The patient's symptoms during her service seem more consistent with intermittent urinary tract infections due to a natural susceptibility and not due to interstitial cystitis at that time.  If she had normal urinalyses during all of her episodes, it would more likely be interstitial cystitis, but she seems to have had actual bacterial infections.  It has been suggested that infection might be the cause of interstitial cystitis but this has not been proven (nor has any other cause of interstitial cystitis been proven).  Thus, it seems more likely that her symptoms in the service did not represent the onset of her symptoms.

The patient may have interstitial cystitis, but she has not been evaluated or treated in a state of the art manner.  This should be done before concluding that she does or does not have interstitial cystitis.  There are treatments that can be done which could greatly improve her lifestyle.  Since the cause of interstitial cystitis remains unknown, and she has not been fully evaluated for interstitial cystitis, it remains unclear whether this is a congenital or developmental defect.  Given the current data, it is more likely acquired and not congenital.

The Veteran continued to be treated at VA thereafter but recent records do not show treatment for urinary tract infections.

The available evidence does not show that it is at least as likely as not that the Veteran has a urinary disorder that is related to her military service.  Her urinary tract infections during her service appear to have been related to a congenital susceptibility to urinary tract infections, as noted by 2 VA examiners as well as the expert who provided the December 2009 opinion.  

The Veteran did develop additional symptoms in the years after service.  While the Veteran claimed that she had been privately diagnosed with interstitial cystitis, and the physician who provided the expert opinion agreed that this was possible given her current symptoms, there is no actual diagnosis of interstitial cystitis in the claims file.  VA treatment records do not show such a diagnosis and there is only one document from October 1997 that mentions such a diagnosis.  The Veteran never provided VA with the private treatment records that purportedly showed a diagnosis of interstitial cystitis and did not provide VA with a release to obtain any private treatment records.  Additional VA examinations were to be conducted to determine whether the Veteran did, in fact, have interstitial cystitis, but the Veteran did not attend the scheduled examinations although she was given multiple opportunities to do so.

The Board acknowledges that the examiner who performed the July 2004 examination related the Veteran's "cystitis" to her service connected back injury.  He did not appear to independently diagnose this "cystitis" but appeared to be recording the diagnosis which was reported by the Veteran, for instance, he used quotes around the work "cystitis."  As noted above, it has not been established that the Veteran actually has interstitial cystitis and the claims file was not available to that examiner.  The physician who provided the December 2009 expert opinion noted that appropriate testing had not been done to either rule in or rule out interstitial cystitis.

Moreover, the VA expert opinion noted that the causes of interstitial cystitis are not known, although it is likely an acquired condition, suggesting that it is not possible to ascribe this to a back injury or to any other cause.  It is also notable that the Veteran's problems with urinary tract infections began prior to the back injury. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a urinary disorder is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


